Filed 10/28/13 P. v. Guadarrama CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063273

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. Nos. SCN295594,
                                                                     CN312115)
JUAN GUADARRAMA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Kimberlee A. Lagotta, Judge. Affirmed.

         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Appellant Juan Guadarrama pled guilty in case number SCN295594 to grand theft

from a person (Pen. Code, § 4871, subdivision (c)), misdemeanor battery (§ 242), and

willful disobedience of a court order (§ 166, subd. (a)(4)), and stipulated to 180 days in



1        Subsequent unspecified statutory references are to the Penal Code.
custody as a condition of formal probation. At sentencing, appellant was granted

probation, given credit for 145 days of presentence credits, and ordered to pay various

fines and fees, including victim restitution of $248.

       Twelve months after sentencing in case number SCN295594, appellant pled guilty

in case number CN312115 to resisting arrest, a misdemeanor, and was sentenced

immediately. (§ 148, subd. (a)(1).) Appellant stipulated to 180 days in custody to be

served concurrently with probation violations he admitted in case numbers SCN295594

and CN302133.2 Appellant was sentenced in accordance with the plea bargain.

                               FACTUAL BACKGROUND

       Case number SCN2955943 involves two separate incidents, both occurring in

August 2011. The battery count arises from an incident at Fry's Electronics. Appellant

left the store concealing merchandize he had not paid for and, when confronted by loss

prevention officers, ran from them and into an elderly woman, knocking her to the

ground.

       The other two counts arise from an incident at a Circle K store. In response to

appellant harassing store employees, stealing items and physically confronting the store

owner, the owner had obtained a temporary restraining order against appellant. The order

required him to stay 100 yards from the owner, the owner's vehicle and place of business.

Thereafter, the owner saw appellant outside his store. Acting at the request of the owner,

2    At the time of sentencing, appellant was also on probation in case number
CN302133, but information about that case is not included in this record.

3      The facts are taken from the probation report.
                                             2
the assistant manager walked outside and gave the order to appellant. He read the

paperwork and walked away. Appellant later returned to the store, threw the paperwork

at the assistant manager, grabbed a bag of chips and left. Police who responded to the

scene arrested appellant as he was approaching the front door of the Circle K.

       In case number CN3121154 appellant admitted he willfully and unlawfully

delayed a peace officer who appears to have arrested him for being under the influence of

a controlled substance.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief setting forth the facts and

proceedings below. Counsel presents no argument for reversal, but asks that this court

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436.

Pursuant to Anders v. California (1967) 386 U.S. 738, counsel has not identified any

possible appellate issues, but does note he has specifically reviewed whether appellant

was sentenced in accordance with the terms of his plea agreements and entered his pleas

freely and voluntarily.

       We granted Guadarrama permission to file a brief on his own behalf. He has not

responded.

       A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436 and

Anders v. California, supra, 386 U.S. 738, has disclosed no reasonably arguable appellate

issue. Competent counsel has represented Guadarrama on this appeal.



4      The facts are taken from the change of plea form.
                                             3
                                  DISPOSITION

      The judgment is affirmed.




                                                HALLER, J.

WE CONCUR:



BENKE, Acting P. J.



MCINTYRE, J.




                                       4